DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-7, in combination with applicant’s amendments, filed January 21, 2021, with respect to claims 1, 7, and 15 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-3, 5-11, and 13-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1
Regarding claim 7, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a method for detecting objects in a holographic image, the method comprising, among other essential elements, wherein the step of obtaining at least one object template comprises: (b 1) selecting at least one patch from the holographic image as a candidate template; (b2) detecting at least one object in the holographic image using the candidate template; (b3) storing the detected objects and the corresponding candidate template; (b4) updating the candidate template based upon the corresponding detected objects; and (b5) repeating steps (b2)-(b4) until a change in the candidate template is less than a pre- determined threshold, in combination with the rest of the limitations of the above claim.  Claims 8-11, 13, and 14 are dependent from claim 7 and therefore are also included in the allowed subject matter.
Regarding claim 15, the prior art of record, taken either alone or in combination, fails to disclose or render obvious a transitory computer-readable medium having stored thereon a computer program for instructing a computer comprising, among other essential elements, b 1) selecting at least one patch from the holographic image as a candidate template, (b2) detecting at least one object in the holographic image using the candidate template, (b3) storing the detected objects and the corresponding candidate template, (b4) updating the candidate template based upon the corresponding detected objects, and (b5) repeating steps (b2)-(b4) until a change in the candidate template is less than a pre-determined threshold, in combination with the rest of the limitations of the above claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC J BOLOGNA whose telephone number is (571)272-9282.  The examiner can normally be reached on Monday - Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/DOMINIC J BOLOGNA/Primary Examiner, Art Unit 2877